Case 2:18-cv-06789-VAP-GJS Document 86 Filed 08/19/20 Page 1 of 3 Page ID #:600


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11      ROB KOLSON CREATIVE                        Case No. 2:18-cv-6789-VAP (GJS)
        PRODUCTIONS, INC.,
12
                     Plaintiff                     ORDER ACCEPTING
13                                                 CERTIFIED FACTS, FINDINGS,
               v.                                  AND RECOMMENDATIONS OF
14                                                 UNITED STATES MAGISTRATE
        SCOTT STANDER,                             JUDGE FOR A FINDING OF
15                                                 CIVIL CONTEMPT
                     Defendant.
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Registration of
19    Judgment from Another District [Dkt. 1], all pleadings and other documents filed in
20    this judgment debtor action, the Report and Recommendation of United States
21    Magistrate Judge (“Report”), and Non-Party The Stander Group’s (“TSG”)
22    Objections to the Report (including the declaration of counsel for both Defendant
23    and The Stander Group, Peter J. Babos) [Dkt. 84]. Pursuant to 28 U.S.C. §
24    636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de novo review of
25    those portions of the Report to which objections have been stated.
26          Nothing in the Objections affects or alters the analysis and conclusions set
27    forth in the Report. Nearly all of TSG’s Memorandum of Points and Authorities in
28    Support of its objections is a “Recap of Prior Legal Argument” [Dkt. 84 at 5], i.e., a
Case 2:18-cv-06789-VAP-GJS Document 86 Filed 08/19/20 Page 2 of 3 Page ID #:601


 1    re-argument of the very same position and cases presented to the Magistrate Judge
 2    concerning the issue of whether Defendant Scott Stander’s filing of personal
 3    bankruptcy stays discovery or other proceedings involving third party TSG. No new
 4    facts or case law are included. In fact, the “recap” appears to be a cut-and-paste
 5    from TSG’s prior briefing.
 6          Having completed its review, the Court accepts the certified facts, findings
 7    and recommendations set forth in the Report. Accordingly, IT IS ORDERED that
 8    the Contempt Motion with respect to both TSG and Babos is GRANTED as follows:
 9
10          (1)    TSG and Babos are held in contempt for failing to comply with
11                 the Court’s October 23, 2019 discovery and sanctions order;
12          (2)    TSG must immediately produce all of the documents requested
13                 by Plaintiff and must file, within two weeks of the entry of this
14                 Order, a declaration stating that TSG has complied with the
15                 order or explaining any non-compliance;
16          (3)    TSG and Babos (jointly and severally) must pay to Plaintiff
17                 $4,227.50 in attorney’s fees, minus any payments previously
18                 made, as required by the initial order;
19          (4)    TSG and Babos must pay an additional $6,012.50 ($2,112.50 for
20                 Plaintiff’s opening brief and $3,900.00 for the Court-ordered
21                 supplemental briefing) payable to Plaintiff for further fees
22                 incurred litigating the contempt motion;
23          (5)    Attorney Babos’ is hereby referred to the Central District of
24                 California’s Attorney Disciplinary Committee for investigation;
25                 and
26    //
      //
27    //
28    //

                                                 2
Case 2:18-cv-06789-VAP-GJS Document 86 Filed 08/19/20 Page 3 of 3 Page ID #:602


 1          (6)   that the Clerk of the Court forward a copy of the Magistrate
 2                Judge’s Report and Recommendation [Dkt. 83] and this Order to
 3                the State Bar of California, Intake, 845 South Figueroa Street,
 4                Los Angeles, CA 90017.
 5
 6
 7    DATE: August 19, 2020                 __________________________________
                                            VIRGINIA A. PHILLIPS
 8                                          UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
